PER CURIAM.
Paul M. Knight and Nellie Knight, defendants in the trial court, appeal a summary final judgment in favor of North Hialeah First State Bank, plaintiff, in an action on a promissory note in which the Knights, by answer, raised the defenses of lack of consideration and lack of delivery.
In the same suit, the Knights filed a third party complaint against the bank president, Bright, individually, and one Bouvier, alleging conspiracy to defraud. The Knights contend that it was error for the trial court to grant a summary judgment when there were outstanding affirmative defenses and a third party complaint. We do not agree.
The pleadings and the deposition and affidavits of record show that there is no genuine issue of material fact between the Knights and the bank. Cf. Holl v. Talcott, Fla.1966, 191 So.2d 40. The relief claimed by the Knights against Bright and Bouvier in the third party complaint, is now a matter to be resolved independently in the trial court.
Accordingly, the summary final judgment herein appealed is affirmed.